DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/15/2020, in which claims 1-19 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (CN 105335749 B, citing an English equivalent document) in view of Zhong (CN 107026998 A, citing an English equivalent document).

Regarding claim 7, Tong discloses a method for determining similarity of adjacent rows of an image, comprising (Tong; Abstract; Pg. 4, Ln. 7-14, Pg. 5, Ln. 15-20. A video processing system/method is used for determining similarity/segmentation of image frames including adjacent rows.): 
obtaining feature values of corresponding sub-pixels of each row of image data in a frame of image data, a number of total rows in the frame of image data being N (Tong; Pg. 4, Ln. 22-54. Feature values, e.g. color, brightness, or gray level, are obtained for corresponding sub-pixels of each row of an image including a number of rows, e.g. N rows.); 
compressing obtained feature values of the corresponding sub-pixels of each row of image data to obtain compressed feature values of the corresponding sub-pixels of each row of image data (Tong; Pg. 4, Ln. 22-54. Obtained feature values for corresponding sub-pixels of each row of an image are compressed to have compressed (less gray level grades) feature values.).
But it does not specifically disclose subtracting compressed feature values of corresponding sub-pixels of row n and row n-1 of image data in the frame of image data, and summing absolute values of multiple differences obtained from the subtracting; determining similarity of the row n and the row n-1 of image data in the frame of image data according to a summed value obtained from the summing; and judging whether n equates to N, in determining that n equates to N, ending processing, in determining that n is not equal to N, increasing n by 1 and returning to "subtracting compressed feature values of corresponding sub-pixels of row n and row n-1 of image data in the frame of image data, and summing absolute values of multiple differences obtained from the subtracting"; wherein an initial value of n is 2.
However, Zhong teaches subtracting compressed feature values of corresponding sub-pixels of row n and row n-1 of image data in the frame of image data, and summing absolute values of multiple differences obtained from the subtracting (Zhong; Pg. 6, Ln. 25-56, Pg. 7, Ln. 1-5. Adjacent rows (j, j+1 row) of processed/compressed feature values are subtracted from each other, wherein absolute values of differences are summed.); 
determining similarity of the row n and the row n-1 of image data in the frame of image data according to a summed value obtained from the summing (Zhong; Pg. 6, Ln. 25-56, Pg. 7, Ln. 1-5. Similarity of adjacent rows of an image is determined in accordance with summed absolute values.); and 
judging whether n equates to N, in determining that n equates to N, ending processing, in determining that n is not equal to N, increasing n by 1 and returning to "subtracting compressed feature values of corresponding sub-pixels of row n and row n-1 of image data in the frame of image data, and summing absolute values of multiple differences obtained from the subtracting"; wherein an initial value of n is 2 (Zhong; Pg. 6, Ln. 25-56, Pg. 7, Ln. 1-5. Subtraction of adjacent rows are iterated for a total number of rows, wherein n (j) is iterated to a total number of row (N).).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video processing system of Tong to adapt an image processing approach, by incorporating Zhong’s teaching wherein a similarity metrics is determined for video image data, for the motivation to improve the accuracy of de-interlacing image data (Zhong; Abstract.).

Regarding claim 8, modified Tong further teaches a feature value of a corresponding sub-pixel comprising any one of gray value, chroma and brightness of the corresponding sub-pixel (Tong; Pg. 4, Ln. 22-54. Feature values, e.g. color, brightness, or gray level, are obtained for corresponding sub-pixels of each row of an image including a number of rows, e.g. N rows.).

Regarding claim 9, modified Tong further teaches a feature value of a corresponding sub-pixel is a gray value of the corresponding sub-pixel (Tong; Pg. 4, Ln. 22-54. Feature values, e.g. color, brightness, or gray level, are obtained for corresponding sub-pixels of each row of an image including a number of rows, e.g. N rows.).

obtaining feature values of corresponding sub-pixels of each row of image data in a frame of image data, comprising: calculating gray values of the corresponding sub-pixels of each row of image data in the frame of image data to obtain the gray values of the corresponding sub-pixels of each row of image data (Tong; Pg. 4, Ln. 22-54. Feature values of gray level values are calculated for corresponding sub-pixels of each row of an image including a number of rows, e.g. N rows.).

Regarding claim 11, modified Tong further teaches compressing obtained feature values of corresponding sub-pixels of each row of image data to obtain compressed feature values of corresponding sub-pixels of each row of image data, comprising: dividing obtained gray values of the corresponding sub-pixels of each row of image data by m and rounding down to obtain compressed gray values of the corresponding sub-pixels of each row of image data, wherein m is any one of 2, 4, 8 and 16 (Tong; Pg. 4, Ln. 22-54. Feature values of gray level values are divided by m and rounded to obtain compressed gray level values for corresponding sub-pixels of each row of an image including a number of rows, e.g. N rows, wherein m is any one of 2, 4, 8, and 16.).

Claims 1-5 are directed to a method for determining similarity of adjacent rows of an image, comprising a sequence of processing steps corresponding to the same as claimed in claims 7-11, and are non-patentable for the same reason as previously indicated.

Claims 15-18 are directed to a display device, comprising an apparatus for determining similarity of adjacent rows of an image, the apparatus comprising: a processor and a memory, and the processor (Zhong; Pg. 9, Ln. 52-57, Pg. 10, Ln. 37-50. A system with a memory and a processor is used for perform processing on image data for display on a display screen.) configured to execute a computer program stored in the memory to implement a sequence of processing steps corresponding to the same as claimed in claims 7-11, and are non-patentable for the same reason as previously indicated.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tong (CN 105335749 B, citing an English equivalent document) in view of Zhong (CN 107026998 A, citing an English equivalent document), as applied to claim 15 above, and further in view of Lee (US Pub. 20180309944 A1).

Regarding claim 20, Zhong of modified Tong teach the display (Zhong; Pg. 9, Ln. 52-57, Pg. 10, Ln. 37-50. A system with a memory and a processor is used for perform processing on image data for display on a display screen.).
But it does not specifically teach the display device comprises liquid crystal displays or organic light-emitting diode (OLED) displays.
However, Lee teaches the display device comprises liquid crystal displays or organic light-emitting diode (OLED) displays (Lee; Para. [0049]. A display includes LCD or OLED.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video processing system of modified Tong to adapt a choice of display system, by incorporating Lee’s teaching wherein LCD and/or OLED displays are employed as a display system, for the motivation to allow different type of display device for image display (Lee; Para. [0049], Abstract.).

Allowable Subject Matter
Claims 6, 12-14, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (US Pub. 20160037061 A1) teaches a video image processing system for collecting motion statistics of images for subsequent processing.
Tsuchida (US Pub. 20150163432 A1) teaches an image processing system for processing image data based on the calculation of SAD associated with the image data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485